Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM REJOINDER
1. 	Pursuant to the procedures set forth in MPEP § 800, claims 121, 123, 127,
previously withdrawn from consideration as a result of a restriction requirement, are
hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142
have been rejoined, the restriction requirements as set forth in the Office action
mailed on 12/19/19 and 5/12/21 is hereby withdrawn. In view of the withdrawal of the
restriction requirement as to the rejoined inventions, applicant(s) are advised that if any
claim presented in a continuation or divisional application is anticipated by, or includes
all the limitations of, a claim that is allowable in the present application, such claim may
be subject to provisional statutory and/or nonstatutory double patenting rejections over
the claims of the instant application. Once the restriction requirement is withdrawn, the
provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211,
1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: The claims are drawn to methods for detecting Mcm5 with specific 1st and 2nd monoclonal antibody constructs that are not obvious in the prior art. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

3. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-
0816. The examiner works a flexible schedule but can normally be reached on Monday
- Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should
be directed to the Group receptionist whose telephone number is (571) 272-1600.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.


Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook

Art Unit 1642

Remsen

(571) 272-0816

12/3/21


/LISA V COOK/Primary Examiner, Art Unit 1642